Citation Nr: 0709188	
Decision Date: 03/29/07    Archive Date: 04/16/07

DOCKET NO.  04-02 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for hepatitis C, non A - 
non B hepatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Irene Zaki, Associate Counsel


INTRODUCTION

The veteran had active service from June 1964 to February 
1966. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a April 2003 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana, wherein the RO denied service 
connection for hepatitis C, acute non A non B. 


FINDINGS OF FACT

1.	The veteran was diagnosed with acute non A non B 
hepatitis in 1984 and 1985.

2.	 The veteran does not have chronic hepatitis.


CONCLUSION OF LAW

The criteria for service connection for chronic hepatitis 
have not been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  



Duty to notify

Regarding the duty to notify, the VCAA provides that VA shall 
notify the claimant of any information, and any medical or 
lay evidence not previously provided to VA which is necessary 
to substantiate the claim and whether VA or the claimant is 
expected to obtain any such evidence.  38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.159 (2006).  Additionally, the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a "service connection" 
claim, to include the degree and effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).   As such, proper notice should apprise the veteran 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Furthermore, VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In the present case, VA satisfied its duty to notify by means 
of the October 2002 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate the 
claim and of his and VA's respective duties for obtaining 
evidence.  Such letter did not inform the veteran of the laws 
pertaining to disability ratings or effective dates.  
However, because the instant decision denies the veteran's 
hepatitis claim, no higher rating or effective date will be 
assigned.  As such, there is no prejudice to the veteran.  
The letter containing the appropriate VCAA notice was issued 
prior to the April 2003 unfavorable AOJ decision that is the 
basis of this appeal.  Therefore the notice is timely and 
satisfied the timing requirements of Pelegrini, as well as 
the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  

Duty to assist

With regard to the duty to assist, the Board finds that VA 
has done everything reasonably possible to assist the veteran 
with respect to his claim for benefits.
The claims file contains the veteran's service medical 
records.  Also associated with the claims folder are reports 
of private and VA post service treatment and examinations.  
Additionally, the claims file contains the veteran's own 
statements in support of his claim.  The Board has carefully 
reviewed such statements and concludes that he has not 
identified further evidence not already of record.  The Board 
has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim.  Therefore, all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
VA's obligations under the VCAA.  

Discussion

The Board has reviewed all of the evidence in the veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record.  Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show.  

Service connection 

The veteran is claiming entitlement to service connection for 
chronic hepatitis.  According to the law, service connection 
is warranted if it is shown that a veteran has a disability 
resulting from an injury incurred or a disease contracted in 
the line of duty, or for aggravation of a preexisting injury 
or disease in active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2006).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Moreover, a condition or injury incurred in service alone is 
not enough; there must be a current disability resulting from 
that condition or injury.  See Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 
(1997).  The court has specifically disallowed service 
connection where there is no present disability:"[c]ongress 
specifically limits entitlement for service connected disease 
or injury to cases where such incidents have resulted in a 
disability.... In the absence of proof of a present disability 
there can be no valid claim [for service connection]." 
Brammer v. Derwinski, 3 vet. App. 223, 225 (1992).

Regarding the first requirement of service connection, that 
of a current disability, the veteran's February 2003 VA 
examination states that the veteran does not have.   While 
the veteran was treated for acute hepatitis in 1984 and 1985, 
there is no indication of current hepatitis.  Thus in the 
present case, the evidence of record does not satisfy the 
requirement of a current disability.  As the preponderance of 
the evidence is against the claim, the benefit of the doubt 
rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

ORDER

Service connection for chronic hepatitis is denied.

_________________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


